Citation Nr: 0315608	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in pertinent part, denied 
entitlement to service connection for tinnitus and left ear 
hearing loss, granted service connection for right ear 
hearing loss, and assigned a zero percent disability rating 
for right ear hearing loss, effective June 1, 2000.

The veteran perfected an appeal on the denials of service 
connection for tinnitus and left ear hearing loss, and the 
assignment of a zero percent disability rating for right ear 
hearing loss.

In a July 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating effective June 1, 2000.  The RO also granted service 
connection for left ear hearing loss and assigned a zero 
percent disability rating for bilateral hearing loss 
effective June 1, 2000.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at a hearing held in Washington, DC, in 
March 2003, a transcript of which has been associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Resource Center.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The November 2002 VA Form 1-646 (statement of accredited 
representation in appealed case) is a notice of disagreement 
(NOD) on the assignment of a 10 percent disability rating for 
tinnitus.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the Resource Center (or RO).  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Resource Center should furnish 
the appellant a development letter 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra and Disabled American Veterans, et 
al., supra.  The letter should 
specifically notify the claimant that he 
has one year to submit evidence.  The 
Resource Center should then conduct any 
necessary development brought about by 
the appellant's response.

In addition, the Resource Center should 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA is completed.  

In particular, the Resource Center should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 510, 
5103A and 5107) are fully complied with 
and satisfied.

3.  The Resource Center should issue a 
statement of the case on the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for 
tinnitus.  The veteran should be advised 
of the need to timely file a substantive 
appeal if he wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the Resource 
Center.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


